DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,692,531 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claimed invention is a broader recitation of the '531 Patent. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to identifying and extracting objects (such as text and image) from advertising content and placing each extracted objects in each frame (transforming it into interactive) to be placed in scrollable screen or webpage. 
Claims 2 and 4-22 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 2 recites accessing a visual asset (advertising content), identifying objects, extracting objects, selecting a format, transforming visual asset into an interactive advertisement and rendering the interactive advertisement .
Claim 15 recites accessing a static asset, extracting objects, transforming the static asset, selecting format and rendering interactive advertisement.  
The limitation of accessing, extracting, selecting, transforming, and rendering covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a first computer in claim 2, nothing in the claimed element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (presenting advertisement content pieces or objects in a different layout or format, which is considered as an interactive advertisement). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for accessing a visual asset (content or ad content), identifying and extracting identifiable objects and transforming (placing the objects in different frames) and presenting the frames in a scrollable webpage. The claims as a whole merely describe how to generally apply the concept of presenting advertising objects or elements in a scrollable content. The processor and the models in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of extracting objects and presenting the objects in sequence on a content), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see specification [0083]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 4-14 and 16-22 recite, generating engagement metric, calculating metrics, generating frames, inserting the object into the frame, defining order of presentation and assembling the frames interactive advertisement (placing it in a scrollable page) which merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 4-14 and 16-22, are patent ineligible. Hence, claims 2, 4-22 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6-10, 14-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saboo in view of Ferreira et al. (US 2013/0238449 A1). 
 Claim 2. 
Saboo teaches accessing a visual asset (content) comprising a set of objects (such as image text etc.) representing advertising content; identifying the set of objects from the visual asset; extracting the set of objects from the visual asset (the set of object i.e., the logo, text ad and image are identified and extracted from the Audi advertisement (visual asset in fig. 2) in order to be displayed individually (see fig. 1A, 1B, 1C);
 selecting a first advertisement format, from a set of advertisement formats, first advertisement format defining animation of visual content within the visual element responsive to position to user interactions with the visual element (a first advertisement format that presents the text, logo and image as in fig. 1);  
rendering the first interactive advertisement within the visual element responsive to a user interaction at the first computing device that moves the visual element within the window; and rendering the interactive advertisement within the visual element responsive to a user interaction (that moves the visual element with the window); (see Figure 1A-1C, a user may engage with items of content associated with a native App by performing a gesture such as a vertical (e.g., upward or downward) swiping gesture to navigate (e.g., scroll) among the virtual rows/slots corresponding to various items of content); 
Saboo failed to teach selecting a format based on predicted user engagement with advertisements of the first advertisement format. Ferreira teaches selecting an advertisement template for binding the components into a selected template for presentation to a user based on different factors, including factors such as device capacities, information regarding a user’s previous interaction with the content (see abstract, [0022], [0023], [0037]-[0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Ferreira’s template selection in Saboo’s presentation of advertisement in order provide a more effective advertisement, by increasing a clickthrough or conversion. 

Claim 4;
Saboo teaches further comprising, generating a first engagement metric for the user interacting with the visual element at the first computing device based on the user interaction at the first computing device (each time a user consumes content 125 while using the Preview, information regarding the consumption activity can be retained as user data in the data store 470, where a user consumes a content item 125 while using the device 100, the data store 470 may be updated such that the information is associated with the user, where the information indicates: one or more characteristics of the content item, a date and/or time that the content item was consumed, information pertaining to interactions of the individual with the content item (e.g., an amount of time spent by the individual consuming the content item or number of times the content item was accessed), see also Ferreira abstract ).
Claim 6; 
 Saboo teaches accessing, identifying and extracting the set of objects from a static image  asset (the Audi advertising content comprises of static image)
wherein transforming the visual asset into the first interactive advertisement according to the first advertisement format comprises:
generating a set of frames; for each frame in the set of frames, inserting an object, in the set of objects, into the frame; defining an order for presenting the set of frames; and
assembling the set of frames into the first interactive advertisement based on the order; and wherein rendering the first interactive advertisement within the visual element responsive to the user interaction that moves the visual element within the window comprises sequentially rendering the set of frames, in the first interactive advertisement, according to the order responsive to the user interaction that moves the visual element within the window (fig. 2 shows the full image of the advertisement (visual asset), wherein when the image, then the text and then the log is displayed fig. 1A-1C).

Claim 7:
Saboo teaches wherein transforming the visual asset into the first interactive advertisement according to the first advertisement format comprises:
generating a first frame; inserting the set of objects into the first frame according to a first layout defined by the first advertisement format; and assembling the first frame into the first interactive advertisement; and wherein rendering the first interactive advertisement within the visual element responsive to the user interaction that moves the visual element within the window comprises animating the first frame, in the first interactive advertisement, responsive
to the user interaction that moves the visual element within the window (full page image (all set of objects) placed in the visual element when the user selects the preview slot by clicking or tapping).
Claim 8:
Saboo teaches wherein extracting the set of objects from the visual asset comprises extracting the set of objects from the static asset, the set of objects comprising:
an icon associated with a particular brand associated with the static asset; visual content related to advertisement of the particular brand; a set of text blocks; a link to an external webpage (see fig. 1 and fig. 2).
	Ferreira teaches a call-to action (advertisement including a hyperlink to the advertiser web page, a reservation service or a widget to enable the user to call the restaurant) (see [0022]-[0023]). 
Claims 9, 10:
Saboo/Ferreira teaches further comprising, at a second visual element loaded into a second window rendered on a second display of a second computing device:
accessing the visual asset; extracting the set of objects from the visual asset;
selecting a second advertisement format, from the set of advertisement formats, based
on predicted user engagement with advertisements of the second advertisement format, the second advertisement format defining animation of visual content within the second visual element; generating a second frame; inserting the set of objects into the second frame according to a second layout defined by the second advertisement format;
assembling the second frame into the second interactive advertisement; and animating the second frame, in the second interactive advertisement, responsive to a user interaction that moves the second visual element within the second window (Saboo in view of Ferreira teaches displaying the advertisement on plurality of user devices according to a format based on predicted interaction of each user).
Claim 14. 
 	Saboo/Ferreira teaches during an initial period: serving a corpus of interactive advertisements to a set of computing devices accessed by a population of users, each interactive advertisement, in the corpus
of interactive advertisements, of a particular advertisement format, in the set of advertisement formats; and accessing a corpus of engagement data representing user interactions with the
corpus of interactive advertisements (see page 7); and 
Ferreira teaches wherein selecting the first advertisement format based on predicted user engagement with advertisements of the first advertisement format comprises, at a first time
succeeding the initial period, selecting the first advertisement format based on the
corpus of engagement data (see [0022]-[0023], [0038]).

 Claim 15:
  Saboo accessing a visual asset comprising a set of objects representing advertising content; extracting the set of objects from the visual asset;  
transforming the visual asset into a first interactive visual advertisement, in a set of interactive visual advertisements, comprising the set of objects based on a first
advertisement format defining animation of interactive advertisements of the first
advertisement format responsive to user interactions;
at a first visual element loaded into a first window rendered on a first display of a first
computing device:
 selecting the first advertisement format ; and
rendering the first interactive advertisement within the first visual element
responsive to an interaction at the first computing device that moves the first
visual element within the first window ((see Fig. 1A-1C); and
transforming the visual asset into a second interactive visual advertisement, in the set
of interactive visual advertisements, comprising the set of objects based on a second
advertisement format defining animation of interactive advertisements of the second
advertisement format within a visual element responsive to user interactions;
at a second visual element loaded into a second window rendered on a second display
of a second computing device:
 selecting the second advertisement format; and
rendering the second interactive advertisement within the second visual element responsive to an interaction at the second computing device that moves the second visual element within the second window (Saboo teaches rendering interactive advertisement on visual elements with Mobile Application or Webpages on smart phone, tablet or desktop computer, which implies different advertisements are displayed in interactive advertisement for plurality of users and for plurality of devices).
Saboo failed to teach selecting the first advertisement format based on predicted user engagement for each advertisement and for each user. Ferreira teaches advertisers selecting advertisement template, based on previous user interaction (predicted user engagement based on previous user interaction), for each user (see [0022]-[0023], [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ferreira’s selection of advertisement template (format) in Saboo’s display of advertisement in order to display an advertisement that would be preferred by users for the purpose of increasing the likelihood of engagement. 

Claim 16:
Saboo/Ferreira teaches generating a first engagement metric representing user interactions with the first interactive advertisement; and generating a second engagement metric representing user interactions with the second interactive advertisement (Saboo teaches generating interaction data for each advertisement by plurality of users) (see page 7). Ferreira also teaches selecting the advertisement template for each advertisement base on previous interaction (see [0022], [0023]).
Claim 18:
Saboo teaches accessing and extracting set of object from as visual asset, 
 Ferreira teaches wherein selecting the first advertisement format based on predicted user engagement with the set of advertisement formats comprises selecting the first advertisement
format based on the set of characteristics of advertising content in the visual asset and
predicted user engagement with the set of advertisement formats; and wherein selecting the second advertisement format based on predicted user engagement with the set of advertisement formats comprises selecting the second advertisement format based on the set of characteristics of advertising content in the visual asset and predicted user engagement with the set of advertisement formats (selecting based on whether the advertisement all the component includes a hyperlink, etc.)(see [0022]).

Claim 19:
 Saboo teaches a single digital 300-pixel by 250-pixel rectilinear visual advertisement image containing the set of visual objects comprising text blocks, colors, and content related
to advertising content of a particular brand (Saboo teaches banner ads and banner ads are known to be 300x200 pixel which are used for phones and to include colors)


Claim 20:
Saboo teaches generating a first set of frames; for each frame in the first set of frames, inserting an object, in the set of objects, into the frame; defining a first order for presenting the first set of frames; and assembling the first set of frames into the first interactive advertisement based on the first order; wherein rendering the first interactive advertisement within the first visual element responsive to the interaction that moves the first visual element within the first
window comprises sequentially rendering the first set of frames, in the first interactive
advertisement, according to the first order responsive to the interaction that moves
the first visual element within the first window; wherein transforming the visual asset into the second interactive visual advertisement based on the second advertisement format comprises:
generating a second set of frames; for each frame in the second set of frames, inserting an object, in the set of objects, into the frame; defining a second order for presenting the second set of frames; and assembling the second set of frames into the second interactive advertisement
based on the second order; and wherein rendering the second interactive advertisement within the second visual element responsive to the interaction that moves the second visual element within the second window comprises sequentially rendering the second set of frames, in the
second interactive advertisement, according to the second order responsive to the interaction that moves the second visual element within the second window (the objects are displayed in each frame i.e., the image is displayed first, then the text and then the audio in different frames in first, second and third visual elements)(see fig. 1A-1C);  .
Claim 21:
Saboo/Ferreira teaches during an initial period: serving a corpus of interactive advertisements to a set of computing devices accessed by a population of users, each interactive advertisement, in the corpus of interactive advertisements, of a particular advertisement format, in the set of advertisement formats (see fig. 7); and 
Ferreira accessing a corpus of engagement data representing user interactions with the corpus of interactive advertisements; wherein selecting the first advertisement format based on predicted user engagement with advertisements of the first advertisement format comprises, at a first time succeeding the initial period, selecting the first advertisement format based on the
corpus of engagement data; and wherein selecting the second advertisement format based on predicted user engagement with advertisements of the second advertisement format comprises, at a  second time succeeding the initial period, selecting the second advertisement format
based on the corpus of engagement data ([0022]-[0023], [0038]).

Claim 22:
Saboo teaches wherein accessing the visual asset comprising the set of objects comprises accessing a visual graphical image comprising the set of objects (the banner ad); wherein extracting the set of objects from the visual asset comprises extracting the set of objects from the static graphical image; wherein transforming the visual asset into the first interactive advertisement based on the first advertisement format comprises transforming the visual graphical image into the first interactive advertisement based on the first advertisement format; and wherein transforming the visual asset into the second interactive advertisement based on the second advertisement format comprises transforming the static graphical image into the second interactive advertisement based on the second advertisement format (objects such as the image, text and logo are extracted from the graphical image (banner ad) and are displayed  in each frame )(see fig. 1A-1C).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saboo in view of Ferreira and further in view of Phillips et al. (US 8,379,053 B1). 
Claim 5: 
Saboo failed to teach calculating the first engagement metric for the user interacting with the visual element at the first computing device based on a number of scroll events entered by the user at the first computing device; and serving the first engagement metric to a remote interaction database. Phillips teaches identifying scroll position may be used to identify area of interest on a web page or other information resource, … the system may poll for scroll position to generate interest map  (see fig. 8, 9, col. 10 line 1 to col. 11 line 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include incorporate Phillips engagement metric, in Saboo’s image presentation, in order to identify user’s area of interest, by polling for scroll position. 

Claims 11, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saboo in view of Ferreira and further in view of Official Notice.
Claims 11, 17:
	Saboo/Ferreira teaches further generating a first engagement metric for the first user interacting with the first interactive advertisement of the first advertisement format based on user
interactions with the visual element at the first computing device; 
generating a second engagement metric for the second user interacting with the second interactive advertisement of the second advertisement format based on user interactions with the second visual element at the second computing device. Saboo/Ferreira failed to teach in response to the first engagement metric exceeding the second engagement metric, selecting the first interactive advertisement of the first advertisement format for serving within a third visual element based on predicted user engagement . Official Notice is taken that it is old and well known in the art of marketing to make a selection of format or advertisement based on similar or more preferred format. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to select the format, in Saboo, with more engagement metric to present to a new user in order to increase the likelihood probability of the user engaging with the advertisement. 
Claim 12:
Saboo/Ferreira wherein selecting the first advertisement format based on predicted engagement of the user with advertisements of the advertisement format, the advertisement format defining animation of visual content within the visual element responsive to user interactions with the visual element, comprises selecting the first advertisement format based on
a quality of the set of objects and predicted engagement of the user with advertisements of the advertisement format, the advertisement format defining animation of visual content within the visual element responsive to user interactions that move the visual element within the window. Saboo/Ferreira failed to teach comprises selecting the first advertisement format based on a quality of the set of objects. However, Official Notice is taken that it is old and well known in the art of marketing to select quality images. It would have been obvious to one of ordinary skill in the art at the time of the invention to know that the objects in Saboo/Ferreira would be selected based on quality of the images in order to provide improve the conversion of the advertisement by present quality ads. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saboo in view of Ferreira and further in view of Bridges (US 2014/0281004 A1).

Claim 13:
Saboo teaches wherein accessing the visual asset comprising the set of objects comprises accessing a digital video advertisement comprising the set of objects;  wherein extracting the set of objects from the visual asset comprises extracting the set of objects from the digital video advertisement; and wherein transforming the visual asset into the first interactive advertisement according to the first advertisement format comprises transforming the digital video advertisement into the first interactive advertisement according to the first advertisement format (method and graphical user interface renders a fixed-size slot or window within an infinite stream of content. The window reveals a portion of a background image. When the stream of content is scrolled, the slot moves along with the stream of content, revealing different portions of the background image). Saboo failed to explicitly teach extracting objects from a digital video. Bridges teaches receiving a media data stream for identifying objects, landmarks, places, etc. within video content (see [0025]-[0029]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to implement Bridges accessing of video content in Saboo’s ad placement in order to provide the scrollable content for any type of content i.e., including a video content. 
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive.  The rejection under 112 have been withdrawn. Regarding the rejection under 101, Examiner consider the independent claims Examiner did not merely provided conclusory statement, but addressed each limitation and also considered the claims as a whole. Regarding the Step 2B (significantly more), the claimed invention does not transform or reduce any article to a different state or thing. The claimed invention started with data (advertisement content) and identify objects within the content and place the identified objects in different layout, but the data still remains as a data. Thus there is no transformation of data into a different thing or state. 
Regarding the rejection under 103, in Saboo the objects i.e., the logo, text and image, are identified and extracted from the Audi advertisement (visual asset) and placed in different frame in a scrollable page (transformed into an interactive advertisement). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688